—Order unanimously affirmed without costs. Memorandum: The period set forth in the petition was sufficiently specific to permit respondent to prepare a defense (see, People v Watt, 81 NY2d 772, 774; *888People v Morris, 61 NY2d 290, 295). We reject the contention that the court erred in denying respondent’s motion to suppress his oral and written statements to the police. "[Mjuch weight must be accorded the determination of the suppression court with its peculiar advantages of having seen and heard the witnesses” (People v Prochilo, 41 NY2d 759, 761). The record supports Family Court’s finding that respondent’s statements were voluntarily made (see, Family Ct Act § 344.2; Matter of Wilinston BB., 175 AD2d 322, lv denied 78 NY2d 858). The court’s finding that respondent committed acts which, if committed by an adult, would constitute sodomy in the first degree and sexual abuse in the first degree, is supported by legally sufficient evidence and is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490). (Appeal from Order of Wayne County Family Court, Strobridge, J.—Juvenile Delinquency.) Present—Green, J. P., Pine, Fallon, Doerr and Davis, JJ.